Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-19-00069-CV

                IN RE ESTATE OF JOHN WILLIAM MUELLER, Deceased

                        From the County Court, Atascosa County, Texas
                                     Trial Court No. 7702
                           Honorable Susan D. Reed, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion issued this date, the judgment of the trial court is
VACATED without regard to the merits and this cause is REMANDED to the trial court for further
proceedings. See TEX. R. APP. P. 42.1(a)(2)(B), 43.2(d). It is ORDERED that costs of the appeal
are taxed against the parties who incurred them.

       SIGNED August 21, 2019.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice